DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 May 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to the claim have been considered but are moot because of the new grounds of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7, 8, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miwa et al. (JP 2016-191453A).  The examiner notes that US 2018/0086166 A1 is referenced herein as an English equivalent.
In Re claim 1, Miwa et al. disclose a spring (4, 10) for a suspension device (100), comprising: a spring section (4) made of coil-shaped wire; and a seat section (10) made of rubber having a support portion (see 11 in fig. 9), wherein a movable part (see 10 in fig. 9) is less than 1.25 times a diameter of the wire, and an end of the seat section has both sides formed into a rectangular shape (see 15 and 16 in fig. 9).
In Re claim 2, see movable portion (see 10 in fig. 9) and support section (see 11 in fig. 9).
In Re claims 4 and 12, see 11, 11a, and 17 in fig. 6.
In Re claim 7, Miwa et al. disclose a spring (4, 10) for a suspension device (100), comprising: a spring section (4) made of coil-shaped wire; and a seat section (10) made of rubber having a groove (12) for embedding a seat turn section of the spring section, wherein an end of the seat section has both sides formed into a rectangular shape (see 15 and 16 in fig. 9).
In Re claim 8, see rubber bottom surface (adjacent 38) in fig. 9.

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohmura et al. (US 2018/0045263).
In Re claim 10, Ohmura et al. disclose a spring (18, 36) for a suspension device (fig. 1, Abstract), comprising: a spring section (18) made of coil-shaped wire; and a seat section (36) made of rubber having a groove (see adjacent 18 in fig. 4A) for embedding a seat turn section of the spring section, the seat section has a stepped sectional shape in a widthwise direction (see fig. 5E) such that recesses on both sides of the center are recessed more than the center part (see fig. 5E which depicts recessed sections on either side of Rd6 which are deeper than the groove).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miwa et al. (JP 2016-191453A) as applied to claims 1, 2, and 4 above, and further in view of Enomoto et al. (US 2017/0015171).
In Re claims 5, 14, and 16, Miwa et al. is silent with respect to a coating layer on the spring.
Enomoto et al. teach providing a similar suspension (11) coil spring (12) with a rust-inhibiting coating (par. 0007, 0015, 0035).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coil spring by including a rust-inhibiting coating, as taught by Enomoto et al., simply to protect and thus extend the life of the coil spring.
In Re claims 6, 17, 19, and 20, Miwa et al. further discloses the use of rubber (Abstract), but is silent with respect to the use of a natural rubber.
Enomoto et al. teach providing a similar suspension (11) with a spring seat section (50) formed of natural rubber (par. 0013).  Natural rubber exhibits high resilience, good tensile strength, and tear resistance; and in addition to excellent wear resistance, natural rubber also offers good flexing qualities at low temperatures.  Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spring seat section of Miwa et al. to be formed of natural rubber, as taught by Enomoto et al., for it’s excellent flexing, tensile strength, resilience, and wear characteristics. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657